department of the treasury internal_revenue_service washington d c date number release date cc ebeo br2 wta-n-104343-00 uilc memorandum for thomas burger director office of employment_tax administration and compliance from office of the assistant chief_counsel employee_benefits and exempt_organizations cc ebeo subject fica and futa wage_base refund claims filed by professional employer organizations you have been contacted by field offices about various federal_insurance_contributions_act fica and federal_unemployment_tax_act futa refund claims that have been filed around the country you in turn contacted this office for advice because this advice will be distributed to the field offices it constitutes conduit chief_counsel_advice subject_to disclosure under sec_6110 of the internal_revenue_code background as mentioned above various refund claims have been filed the following is a generic description of facts typical of the refund claims however the resolution of any claim must be based on the facts of the particular case typically a taxpayer’s business consists of furnishing employees to work in a client’s business under a contract staffing contract between the taxpayer and the client taxpayers use a variety of staffing contracts however the contract usually refers to the taxpayer as the employer of the workers and specifies that the taxpayer reserves the right to direct and control the workers and to hire fire and reassign them some contracts provide also for the division of the rights and responsibilities of an employer between the taxpayer and the client some state that the taxpayer and the client shall each be deemed an employer the taxpayer treats itself as the common_law employer of the workers for employment_tax and employee benefit purposes when the taxpayer enters into a staffing contract with a new client the taxpayer generally does not have a wta-n-104343-00 preexisting employment relationship with the workers whom it agrees to provide to the client generally the workers have previously worked for the client as its employees and have therefore been paid wages by the client earlier in the year the taxpayer has treated its relationship with the workers as a new employment relationship and applied new fica and futa wage bases to the workers’ pay the taxpayer has now filed fica and futa refund claims on the ground that in applying the fica or futa wage_base to an employee’s pay it should have taken into account the wages previously paid to the employee by the client a typical claim provides multiple alternative arguments in support of the claim that a single wage_base applies to the wages paid_by the client and by the taxpayer in the same year the arguments include that the taxpayer and the client are co-employers that the taxpayer is a successor employer under sec_3121 and sec_3306 and that the taxpayer is a statutory employer under sec_3401 of the code specifically the taxpayer typically represents that because it maintains a common_law or joint employer status with respect to the employees it is the co- employer with respect to the employees at the same time the taxpayer will argue that as a co-employer it is a statutory employer under sec_3401 in support of this argument the taxpayer typically asserts that it has control_over the payment of the employees’ wages law employment_taxes consist of taxes under the fica taxes under the futa and income_tax_withholding under for employment_tax purposes employee includes an individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee sec_3121 sec_3306 sec_31_3121_d_-1 sec_31_3306_i_-1 and c -1 the employment_tax regulations describe an employer-employee relationship generally such relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but how it shall be done in this connection it is not necessary that the employer actually direct or control the manner in which the services are performed it is wta-n-104343-00 sufficient if he has the right to do so the right to discharge is also an important factor indicating that the person possessing that right is an employer other factors characteristic of an employer are the furnishing of tools and the furnishing of a place to work to the individual who performs the services sec_31_3121_d_-1 see also sec_31 i b -1 b and c -1 b the analysis of whether an employment relationship exists typically arises in the context of determining whether an individual is an employee or an independent_contractor however the determination of which of two potential employers is treated as the employer for employment_tax purposes is made using the same standard 332_us_126 89_tc_225 aff'd 862_f2d_751 9th cir courts and the internal_revenue_service have looked at various factors in determining whether an employment relationship exists between workers and a particular entity see for example independent_contractor or employee training rev tpds under the common_law doctrine_of co-employment a worker may have the status of an employee with respect to more than one employer_provided that service to one does not involve abandonment of the other therefore a worker may be employed by two employers simultaneously see for example revrul_66_162 1966_1_cb_234 under sec_3401 the term employer_generally means the person for whom an individual performs any service of whatever nature as the employee of such person under sec_3401 however if the person for whom the individual performs the services does not have control of the payment of the wages for such services the term employer means the person having control of the payment of such wages see regulation sec_31_3401_d_-1 which provides that the term employer means the person having legal control of the payment of the wages under sec_3401 the employer is responsible for income_tax_withholding generally but is not the employer for purposes of sec_3401 which defines wages for purposes of income_tax_withholding sec_3401 also provides various exceptions to the term wages that depend on the nature of the employer as a result the determination of whether remuneration is wages under sec_3401 is made on the basis of the common_law employer even if another party is the employer under sec_3401 wta-n-104343-00 neither the fica nor the futa provisions contain a definition of employer similar to the definition contained in sec_3401 however 419_us_43 1975_1_cb_329 holds that a person who is an employer under sec_3401 is also an employer for purposes of fica withholding under sec_3102 circuit courts have applied the otte holding to conclude that the person having control of the payment of the wages is also the employer for purposes of sec_3111 which imposes fica excise_tax on employers and for purposes of sec_3301 which imposes the futa_tax on employers see for example in re armadillo corp 561_f2d_1382 10th cir otte dealt with the trustee in bankruptcy of a bankrupt employer and the tax_liability attributable to wages paid_by the trustee for services performed for the bankrupt employer the trustee argued that the payments made by the trustee were not wages under sec_3401 the supreme court rejected those arguments and noted that the payments were for services performed for the former employer it stated that the fact that the services were performed for the bankrupt rather than for the trustee and the fact that payments were made after the employment relationship terminated did not convert the remuneration into something other than wages otte also held that the payments were fica wages even though the employment relationship between the bankrupt and the employee no longer existed at the time of payment and that the trustee was responsible for withholding the employee's share of fica fica_taxes are composed of the oasdi taxes imposed under sec_3101 and sec_3111 also known as social_security_taxes and the hospital_insurance_tax imposed by sec_3101 and sec_3111 also known as medicare taxes fica_taxes are imposed on wages as defined in sec_3121 futa taxes are imposed on wages as defined in sec_3306 under sec_3121 for purposes of the oasdi portion of fica and under section and b for purposes of the futa the term wages does not include that part of the remuneration paid_by an employer to an employee within any calendar_year which exceeds the applicable annual wage_base furthermore if during a calendar_year an employee receives remuneration from more than one employer the annual wage_base does not apply to the aggregate remuneration received from all of such employers but instead applies to the remuneration received during such calendar_year from each employer see sec_31_3121_a_1_-1 and sec_31_3306_b_1_-1 of the regulations the legislative_history of the social_security act of contains an example that demonstrates that a separate wage_base applies to each employment relationship during the year see h_r rep no 74th cong 1st sess pincite and s rep no 74th cong 1st sess pincite the social wta-n-104343-00 security amendments of revised the social_security act to provide that only wages up to the oasdi base could be credited to an employee’s earnings record for a year the amendments also enacted the predecessor of sec_6413 under which an employee may claim a credit for excess oasdi taxes withheld because of employment with more than one employer however the lawmakers specifically decided to continue to apply separate wage bases to employers who pay wages to the same employee during the year see s rep no 76th cong 1st sess pincite and h_r conf_rep no 76th cong 1st sess pincite sec_3121 and sec_3306 also provide that if an employer successor employer during a calendar_year acquires substantially_all of the property used in a business of another employer predecessor or used in a separate_unit of the predecessor’s business and immediately after the acquisition employs in the business an individual who immediately before the acquisition was employed in the business of the predecessor employer then remuneration paid_by the predecessor to the individual during the calendar_year is considered paid_by the successor employer for purposes of determining whether remuneration paid to the employees by the successor employer has reached the wage_base sec_31_3121_a_1_-1 and sec_31_3306_b_1_-1 of the regulations provide that the method of acquisition by an employer of the property of another employer is immaterial the acquisition may occur by a purchase or any other transaction whereby substantially_all the property used in a trade_or_business or used in a separate_unit of a trade_or_business of one employer is acquired by another employer under sec_3302 a taxpayer may take credit against its futa liability for the amount of contributions paid_by the taxpayer into a state unemployment_fund sec_3306 defines contributions as payments required by a state law to be made into an unemployment_fund by any person on account of having individuals in his employ to the extent that such payments are made by him without being deducted or deductible from the remuneration of individuals in his employ sec_6413 of the internal_revenue_code provides that if more than the correct amount of employer or employee fica tax is paid on any payment of remuneration proper adjustments of both the tax and the amount to be deducted must be made without interest as prescribed by regulations the regulations at sec_31_6413_a_-1 provide that an adjustment of employee fica tax is made by repaying or reimbursing the employees in accordance with sec_31 a - a and b and by then claiming an appropriate credit on a return filed for either the period in which the error or overpayment is ascertained or for the succeeding period an adjustment of employer tax is made by claiming a credit in wta-n-104343-00 accordance with sec_31_6402_a_-2 on the same return on which a corresponding credit of employee tax is claimed sec_6413 of the code provides that if more than the correct amount of employer or employee fica tax is paid on any remunerations and the overpayment cannot be adjusted under sec_6413 the amount of the overpayment must be refunded as prescribed by regulations sec_31_6413_b_-1 of the employment_tax regulations refers to sec_31_6402_a_-1 and sec_2 for provisions relating to refunds of employer and employee fica tax sec_31_6413_a_-1 of the regulations provides that when the employer ascertains that it has paid more than the correct amount of employee tax under sec_3101 after the return reporting the payment has been filed the employer shall repay or reimburse the employee if the error is ascertained within the applicable limitations_period however the employer is exempted from the refund requirement if the overcollection and overpayment to the district_director is made the subject of a claim_for_refund_or_credit and the employer elects to secure the written consent of the employee to the allowance of the refund_or_credit under the procedure provided in sec_31_6402_a_-2 sec_31_6402_a_-2 of the regulations provides that every claim filed by an employer for refund_or_credit of employee tax must include a statement that the employer has repaid the tax to the employee or has secured the written consent of the employee to the allowance of the refund_or_credit if the claim relates to employee tax collected in a year prior to the year in which the credit or refund is claimed the employer must also submit a statement that it has obtained from the employee a written_statement a that the employee has not claimed a refund_or_credit of the amount of the overcollection or if so such claim has been rejected and b that the employee will not claim refund_or_credit of such amount thus the employer must obtain the employee’s consent and also must obtain a written_statement in 557_f2d_957 2d cir the court considered whether the service had to honor refund claims for overpaid employer fica tax that were submitted by an employer who had taken no action to enable its employees to recover the corresponding overpayment of employee fica tax the court held that the legislative_history of sec_6413 of the code and the regulations under sec_6402 and sec_6413 established an obligation for the employer to first adjust the overpayment of employee tax with its employees and then claim a credit or refund from the service atlantic department stores did not directly consider whether securing employee consents or attempting to secure employee consents to the allowance of refunds in accordance with sec_31_6402_a_-2 of the regulations would fulfill this duty to first adjust overpaid employee fica tax wta-n-104343-00 revrul_81_310 1981_2_cb_241 considered whether attempting to secure employee consents to the allowance of refunds in accordance with sec_31_6402_a_-2 of the regulations would fulfill the employer’s duty to first adjust overpaid employee fica tax the ruling holds that when the employer notifies its employees of the overpaid employee fica tax and requests their consents to its filing a refund claim on their behalf it has made reasonable efforts to protect their interests thus for purposes of the principle recognized in atlantic department stores the employer's request for employee consents should be treated as fulfilling its duty to adjust employee overcollection thus even if the employer's reasonable effort to secure consents or statements is unsuccessful the employer may claim a refund of the overpaid employer portion of the fica tax sec_31_6051-1 of the regulations provides that when wages as defined in sec_3121 or tax under sec_3101 are incorrectly reported on a w-2 submitted to an employee a corrected statement must be issued to the employee marked corrected by employer analysis under sec_3121 and sec_3306 separate fica and futa wage bases generally apply to the compensation received by an employee from different employers during the year thus if an employee moves from one common_law employer during a calendar_year to another common_law employer the second employer must generally apply the wage_base without reference to the wages paid during the same year by the previous employer as a starting point therefore if the taxpayer is the common_law employer of the workers it would appear to be subject_to a separate wage_base from the clients as noted earlier the taxpayer and the client typically enter into a staffing contract whereby the taxpayer furnishes employees to work in a client’s business the contract often designates the taxpayer as the common_law employer of the workers however the fact that the staffing contract designates which party is the employer is not dispositive of the issue as taxpayers may not by agreement designate one party to be an employer when that party fails to meet the federal criteria for status as an employer in short the parties may determine legal relationships between themselves but federal_law controls how such interests and rights so created shall be taxed see eg 332_us_126 67_sct_1547 wherein the supreme court held that the total situation controls liability for employment_taxes regardless of the fact that the taxpayer by agreement designated itself as the employer typically the taxpayer does not attempt to argue that it is not the common_law employer instead the taxpayer argues that it should be recognized as the co- employer of the workers the taxpayer apparently believes that as a co-employer wta-n-104343-00 it would be subject_to a single fica and futa wage_base with the client thus it could take wages paid_by the client earlier in the year into account in applying the wage_base the concept of a co-employer is not recognized in subtitle c of the internal_revenue_code however even assuming the taxpayer has co-employer status the taxpayer would not be entitled to a refund of fica or futa taxes as a new wage_base applies even if the taxpayer is a co-employer under the common_law the statutory scheme and legislative_history make it clear that a separate wage_base applies to each employer even though an employee’s wage credit for benefit purposes is limited to the wage_base the only statutory exceptions are for successor employers discussed below or common paymasters not applicable here thus if the taxpayer is the common_law employer or co-employer of the workers it is subject_to separate fica and futa wage bases from the client the taxpayer’s restarting of the wage_base with respect to workers that it provides to a client under a new staffing contract would not result in an overpayment of fica or futa taxes the taxpayer makes an argument for single wage_base treatment on the alternative ground that it is the successor employer under sec_3121 and sec_3306 successor employer status would require that the taxpayer have acquired substantially_all of the property used in the business of the predecessor in this case the client or used in a separate_unit of the predecessor’s business however taxpayers who enter into staffing contracts with clients generally do not acquire any assets from the clients we recognize that under very limited circumstances actual ownership of the assets by the successor employer is not necessary nonetheless the successor employer must have some legal_interest in the assets such as a lease mere continued use of the assets by workers who have changed employers is not sufficient to establish successor employer status thus the taxpayer cannot be considered a successor employer of the clients if it has no legal_interest in the assets and the wages paid_by the clients to their respective employees who later became employees of the taxpayer cannot be considered as having been paid to the common_paymaster provisions of sec_3121 and sec_3306 of the code provide for certain related companies to use a single wage_base for federal_insurance_contributions_act fica and futa purposes for individuals employed by both companies these provisions apply only where two or more related companies employ the same person and where only one of the companies pays the person in such cases the company that pays the employee is referred to as the common_paymaster wta-n-104343-00 such employees by the taxpayer for purposes of the fica and futa wage limitations under the successor employer provisions in summary if the taxpayer is the common_law employer or co-employer of the workers it is subject_to separate fica and futa wage bases from the client and cannot take wages paid_by a client into account in applying the wage bases therefore in order to establish a fica or futa overpayment the taxpayer must prove that it is not the common_law employer or co-employer of the workers the material which is typically submitted by the taxpayer in connection with its refund claim tends to assert that the taxpayer is the common_law employer or co-employer of the workers such assertions are insufficient to establish the taxpayer’s entitlement to a refund the taxpayer’s claim_for_refund usually contains conflicting arguments on the issue of statutory employer status for example the taxpayer will represent that it is the common_law employer or co-employer with respect to the workers but also represent that it is the statutory employer under sec_3401 the taxpayer appears to believe that in the case of co-employers the co-employer that has control of the payment of the wages to the employee is treated as a statutory employer under sec_3401 a plain reading of sec_3401 reveals that statutory employer status under sec_3401 does not apply to a common_law employer under the opening language of sec_3401 the term ‘employer’ means any person for whom an individual performs or performed any service of whatever nature as the employee of such person only if the common_law employer does not have control of the payment of the wages does another person the person who has control of the payment of the wages become the employer under sec_3401 a co-employer would be considered a common_law employer under sec_3401 therefore if the taxpayer is the co-employer of the workers and the taxpayer has legal control_over the payment of wages then the taxpayer would not be considered the statutory employer under sec_3401 contrary to the taxpayer’s apparent argument a co-employer under the common_law who has control of the wages paid to employees is not a statutory employer under sec_3401 with respect to the same employees and the same wages only if the taxpayer proves that it is not the common_law employer or co-employer of the workers could it be the statutory employer under sec_3401 in connection with its argument that it is the statutory employer under sec_3401 the taxpayer usually argues also that the wages that it pays to an employee as the statutory employer are subject_to the same fica or futa wage_base as the wages paid_by a client to the employee in the same year wta-n-104343-00 in extending statutory employer status to fica otte did not explicitly address whether fica wages are determined with respect to the common_law employer rather than the sec_3401 employer it did however characterize the payments by the trustee as fica wages based on the relationship between the workers and the common_law employer it thus inherently applied the sec_3401 definition of employer for fica purposes in a manner analogous to its application_for purposes of income_tax_withholding therefore because sec_3401 employer status does not apply in determining wages for purposes of income_tax_withholding it should not apply in determining wages for fica or futa purposes under sec_3121 and sec_3306 respectively as a result the determination of whether remuneration is wages under sec_3401 is made on the basis of the common_law employer even if another party is the employer under sec_3401 thus if the client companies are the common_law employers of the workers and the taxpayer is merely the statutory employer under sec_3401 a single wage_base applies to all wages attributable to employment with the client whether paid_by the taxpayer or by the client assuming that the taxpayer establishes that it is not the common_law employer of the workers this does not necessarily mean however that it is entitled to a refund certain other legal and procedural questions must be considered as discussed below amount of futa credit even if the taxpayer establishes that it is not the common_law employer of the workers but merely the statutory employer under sec_3401 so that futa wages paid to workers by clients during the year may be taken into account in applying the wage_base this does not necessarily mean that an overpayment of futa exists the fact that the taxpayer is not the common_law employer could affect its right to take credit for contributions to a state unemployment_fund in determining its futa liability for the years at issue it may be necessary to determine whether the taxpayer underpaid its futa taxes with respect to other workers to whom it paid wages during those years note that if the taxpayer establishes that it is not the common_law employer it does not also have to prove that it is the statutory employer under sec_3401 in order to be entitled to use the same wage_base as the client if the taxpayer is not a common_law employer a single wage_base applies regardless of whether the taxpayer is the statutory employer under sec_3401 or pays the employees merely as the agent of the client wta-n-104343-00 under sec_3306 contributions for which a taxpayer may take credit under sec_3302 include only payments required by a state law to be made by a person on account of having individuals in his employ we believe that state unemployment laws generally require contributions to be made by the common_law employer thus even if the taxpayer made contributions to the state fund the taxpayer is not entitled to the credit unless the taxpayer rather than the common_law employer is liable for contributions under state law in addition an employer’s state unemployment contribution rate is generally based on the employer’s experience for the prior year therefore the amount of state contributions paid_by the taxpayer would not be the same amount required to be paid_by its clients because the rate varies based on prior year’s experience in reviewing these claims for refund the issue must be developed whether the taxpayer is the person required to make state unemployment contributions development will require an analysis of the applicable state law although state law is likely to impose contribution requirements on the common_law employer some states have special statutory definitions of employer that vary from the common_law standard for example some states have laws that treat a staffing firm as the employer it is appropriate therefore to consult the law of the state where the employees work to determine whether the taxpayer is entitled to take credit for state unemployment contributions documentation of wages paid_by client in some of the claims for refund which have been filed the taxpayer has calculated the asserted overpayment on the basis of an estimate of the wages paid to the workers by the clients earlier in the year however a mere estimate of fica and futa by the taxpayer is not sufficient to establish that an overpayment exists in order to prove its right to a refund the taxpayer should provide documentation of the amount of the fica and futa wages paid to each employee by a particular client for example the taxpayer could obtain statements from the clients showing the_amount_of_wages paid to the individual employees during the years at issue copies of the w-2 forms issued by the clients to the employees for the years at issue would show the amount of fica wages but not futa wages nor would a form_940 or filed by the client show the_amount_of_wages attributable to individual employees fica refund procedure sec_3 we recommend consulting the appropriate district_counsel office on questions of state law wta-n-104343-00 under atlantic department stores an employer is not entitled to a refund of overpaid employer fica tax unless the employer takes steps to enable its employees to recover the corresponding overpayment of employee fica tax generally the employer should refund the overpaid fica tax to the employees or obtain their consent to obtaining a refund under revrul_81_310 the employer should at a minimum notify its employees of the overpaid employee fica tax and request their consents to filing a refund claim on their behalf thus even if an overpayment of employer fica exists the taxpayer’s ability to obtain a refund is subject_to the procedures required under atlantic department stores and revrul_81_310 in addition the taxpayer should issue corrected forms w-2 to employees to reflect the correct amount of fica wages additional wage amounts in determining whether an employment_tax overpayment exists it is appropriate also to ascertain whether additional wages result from the fact that the taxpayer is not the common_law employer of the workers for example if the taxpayer covers the workers in a sec_401 plan depending on how the plan is structured sec_402 might not apply to amounts that the workers elect to have contributed to the plan if sec_402 does not apply the elective contributions would not qualify for the wage exclusion under sec_3401 and the taxpayer could be liable for additional income_tax_withholding for the years at issue please call if you have any further questions patricia m mcdermott senior technician reviewer cc ebeo br2 if the taxpayer and the client issued forms w-2 to the employee showing total wages in excess of the fica wage_base and therefore excess withholding of employee fica tax the employee might have already claimed a refund_or_credit under sec_6413 obviously in that case no adjustment or refund should be made with respect to the employee fica tax
